DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 6, please replace “the compounds of the general formula” with “compounds of general formula”.  

Claim 1 is objected to because of the following informalities:  In line 9, delete the open parenthesis mark “ ( ” which precedes “wherein R1”.  

Claim 1 is objected to because of the following informalities:  In line 11, delete the close parenthesis mark “ ) ” which appears after “Qs exist”.  

Claim 1 is objected to because of the following informalities:  In line 15, please replace “the surface” with “a surface”.  

Claim 2 is objected to because of the following informalities:  In line 3, since melt flow rate depends on temperature and load, conditions for determination of melt flow rate need to be reported.  

Claim 2 is objected to because of the following informalities:  In line 4, delete “ratio”.

Claim 3 is objected to because of the following informalities:  In line 3, since melt flow rate depends on temperature and load, conditions for determination of melt flow rate need to be reported.  

Claim 3 is objected to because of the following informalities:  In line 4, delete “ratio”.

Claim 4 is objected to because of the following informalities:  In line 2, delete “the” which precedes “weight” and delete “the” which precedes “number”.

Claim 5 is objected to because of the following informalities:  In line 2, delete “the” which precedes “weight” and in line 3, delete “the” which precedes “number”.

Claim 8 is objected to because of the following informalities:  In line 6, please replace “the compounds of the general formula” with “compounds of general formula”.  

Claim 8 is objected to because of the following informalities:  In line 9, delete the open parenthesis mark “ ( ” which precedes “wherein R1”.  

Claim 8 is objected to because of the following informalities:  In line 11, delete the close parenthesis mark “ ) ” which appears after “Qs exist”.  

Claim 8 is objected to because of the following informalities:  In line 13, delete “in” which precedes “forming”.  

Claim 8 is objected to because of the following informalities:  In line 15, please replace “the surface” with “a surface”.  

Claim 9 is objected to because of the following informalities:  In line 2, please insert “electron” prior to “donating”.  

Claim 9 is objected to because of the following informalities:  In line 3, please replace “decarbonates” with “dicarbonates”.  

Claim 9 is objected to because of the following informalities:  In line 3, please replace “and ether” with “or ether”.  

Claim 10 is objected to because of the following informalities:  In line 2, the phrase “selected from” is superfluous and may be deleted.

Claim 10 is objected to because of the following informalities:  In line 3, please replace “and aminosilane compounds having a Si-N-C bond, each of which is” with “and”.  The phrase is redundant as aminosilane compounds are defined in line 11.  Additionally, aminosilane compounds are not represented by general formula (II), as suggested in line 3.  

Claim 10 is objected to because of the following informalities:  In line 6, delete the open parenthesis mark “ ( ” which precedes “wherein R2”.  

Claim 10 is objected to because of the following informalities:  In line 10, delete the close parenthesis mark “ ) ” which appears after “different”.  

Claim 10 is objected to because of the following informalities:  In line 11, the phrase “selected from” is superfluous and may be deleted.

Claim 10 is objected to because of the following informalities:  In line 14, delete the open parenthesis mark “ ( ” which precedes “wherein R4”.  

Claim 10 is objected to because of the following informalities:  In line 18, the word “mutually” is superfluous and may be deleted.   

Claim 10 is objected to because of the following informalities:  In line 18, delete the close parenthesis mark “ ) ” which appears after “different”.  

Claim 10 is objected to because of the following informalities:  In line 2, delete “selected from”.

Claim 11 is objected to because of the following informalities:  In line 2, the phrase “selected from” is superfluous and may be deleted.   

Claim 11 is objected to because of the following informalities:  In line 5, delete the open parenthesis mark “ ( ” which precedes “wherein R9”.  

Claim 11 is objected to because of the following informalities:  In line 9, delete the close parenthesis mark “ ) ” which appears after “different”.  

Claim 12 is objected to because of the following informalities:  In line 3, delete “(alkylamino)trialkoxysilanes” as no such compounds exist.

Claim 12 is objected to because of the following informalities:  In line 4, delete “di(alkylamino)dialkylsilanes” as no such compounds exist.



Claim 12 is objected to because of the following informalities:  In line 4, please replace “and di(dialkylamino)dialkylsilanes” with “or di(dialkylamino)dialkylsilanes”.

Claim 13 is objected to because of the following informalities:  In line 3, please replace “di(cycloalkyl)dialkoxysilanes and” with “di(cycloalkyl)dialkoxysilanes or”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claims recite a ratio of complex viscosity at an angular frequency of 300 rad/s to complex viscosity at an angular frequency of 0.03 rad/s (*300/*0.03) of 8.5 or more.  Expression of ratio appears reversed, and it appears that claim intends to recite a ratio of complex viscosity at an angular frequency of 0.03 rad/s to complex viscosity at an angular frequency of 300 rad/s, or *0.03/*300.
Complex viscosity * is defined as a ratio of modulus G* to angular frequency , * = G*/, wherein complex viscosity is inversely proportional to angular frequency.  That is, complex viscosity increases as angular velocity is decreased.  It follows that complex viscosity at an angular frequency of 0.03 rad/s (*0.03) is greater than complex viscosity at an angular frequency of 300 rad/s (*300) such that a ratio (*0.03/*300) generally would be greater than unity and a ratio of (*300/*0.03), as recited in instant claims, would be less than unity.  
The following references were consulted for additional support.  Table 1 of Okamoto et al. (US 9,023,906) discloses a series of propylene-based polymer in which a ratio (*0.1/*100) lies in a range of 11 to 40.  Table 2 of Meka et al. (US 9,453,093) discloses polypropylene homopolymers exhibiting a ratio (*0.01/*100) in a range of 15 to 66.  Table 2a of Gahleitner et al. (US 9,550,844) shows a series of propylene homopolymer wherein a ratio (*0.05/*300) lies in a range of 7.6 to 12.8.  Note that the ratio of complex viscosity at low angular frequency to complex viscosity at high angular frequency is greater than unity for all examples.  In contrast, Example 1A in Table IV of Degenhart et al. (US 2018/0371224) discloses a polypropylene in which a ratio (*0.1/*0.01) is 0.53, a ratio (*1/*0.01) is 0.24, a ratio (*10/*0.01) is 0.09, and a ratio (*100/*0.01) is 0.03.  In this case, it can be seen that the ratio of complex viscosity at high angular frequency to complex viscosity at low angular frequency is less than unity for all examples.  
Based on this analysis and on data reported in cited references, it appears that claim intends to recite a ratio of complex viscosity at an angular frequency of 0.03 rad/s to complex viscosity at an angular frequency of 300 rad/s, or *0.03/*300.  Accordingly, claims are deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  There is insufficient antecedent basis for the term “the reaction system” in line 14 of claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ohgizawa et al. (US 5,844,046).
Example 8 of Ohgizawa et al. discloses a method for producing an olefin polymer comprising forming a propylene initial polymerization product in the presence of an olefin polymerization catalyst which is a contact product of a solid catalyst component derived from magnesium chloride, 2-ethylhexyl alcohol, phthalic anhydride, titanium tetrachloride, and diisobutyl phthalate (internal electron donating compound), triethylaluminum cocatalyst, and 0.038 mmole of propyltriethoxysilane (first external electron donating compound), followed by preparing a polypropylene part in the presence of the olefin polymerization catalyst and 0.038 mmole of dicyclopentyl dimethoxysilane (second external electron donating compound).  The second external electron donating compound is added 20 minutes after the start of the polymerization reaction, and the total reaction time is 120 minutes, such that a ratio of time of addition of the second external electron donating compound relative to total reaction time is 20/120 = 17 %.  Reference is silent with regard to adsorption properties of the external electron donating compounds, however, in light of the fact that the first external electron donating compound is an alkyltrialkoxysilane as per general formula (II) and the second external electron donating compound is a dialkyldialkoxysilane as per general formula (IV), reasonable basis exists to believe that adsorption properties are substantially the same as that described in instant claims.  Since the PTO cannot conduct experiments, the burden of proof is shifted to the Applicants to establish an unobviousness difference.  In re Fitzgerald, 619 F.2d. 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112-2112.02.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In light of the fact that prior art method of producing an olefin polymer is substantially the same as that recited in instant claims, one of ordinary skill in the art would have found it obvious that the resulting olefin polymer is a block copolymer.    
 
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohgizawa et al. (US 5,844,046).
The discussion of the disclosure of the prior art from the preceding paragraph is incorporated here by reference.  Briefly, Ohgizawa et al. discloses an olefin polymer comprising a propylene initial polymerization product formed in the presence of an olefin polymerization catalyst which is a contact product of a solid catalyst component containing a titanium atom, a magnesium atom, a halogen atom, and an internal electron donating compound, an organolaumunum compound, and a first external electron donating compound, and a polypropylene part formed in the presence of the olefin polymerization catalyst and a second external electron donating compound.  As shown in Table 2, the olefin polymer has a molecular weight distribution Mw/Mn of 9.83 and melt flow rate of 2.2 g/10 min.  Reference is silent with regard to remaining polymer properties, however, in light of the fact that the olefin polymer of the prior art is prepared by substantially the same process and exhibits substantially the same molecular weight distribution and melt flow rate, which in turn govern claimed rheological properties, reasonable basis exists to believe that the olefin polymer of Ohgizawa et al. exhibits claimed features.  Since the PTO cannot perform experiments, the burden is shifted to the Applicants to establish an unobviousness difference.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claims 8, 11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Miro et al. (US 6,111,039).
Miro et al. discloses a method for producing an olefin polymer in the presence of:  (A) a catalyst component consisting essentially of magnesium, titanium, halogen, and internal electron donor, (B) an organoaluminum compound, and (C) a dual donor where one electron donor compound dominates the other (col. 4, line 64 – col. 5 line 3).  One embodiment of the invention involves a multi-stage process for preparing a polyolefin.  Example 2 discloses such a process comprising forming a propylene initial polymerization product in the presence of the catalyst component, triethylaluminum cocatalyst, and 0.2 mmole of tetraethoxysilane (first external electron donating compound), followed by preparing a polypropylene part in the presence of the olefin polymerization catalyst from the first stage and 0.2 mmole of dicyclopentyl dimethoxysilane (second external electron donating compound).  The second external electron donating compound is added 60 minutes after the start of the polymerization reaction, and the total reaction time is 120 minutes, such that a ratio of time of addition of the second external electron donating compound relative to total reaction time is 60/120 = 50 %.  
Inventors teach that the second external electron donating compound, dicyclopentyl dimethoxysilane, is dominant over the first external electron donating compound, tetraethoxysilane (col. 9, line 45; col. 11, line 21), and that this may be attributed to compatibility of the electron donor with the catalyst (col. 4, lines 45-56).  One of ordinary skill in the art would reasonably correlate compatibility with extent of adsorption of the external electron donating compound on the surface of the catalyst.  On this basis, one would conclude that dominance of the second external electron donating compound over the first external electron donating compound is due to the fact that the second electron donating compound is more compatible with the catalyst because it is higher in adsorption on the surface of the catalyst compared with the first external electron donating compound.  
In light of the fact that prior art method of producing an olefin polymer is substantially the same as that recited in instant claims, one of ordinary skill in the art would have found it obvious that the resulting olefin polymer is a block copolymer.  Since the PTO cannot perform experiments, the burden is shifted to the Applicants to establish an unobviousness difference.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
   
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miro et al. (US 6,111,039).
The discussion of the disclosure of the prior art from the preceding paragraph is incorporated here by reference.  Briefly, Miro et al. discloses an olefin polymer comprising a propylene initial polymerization product formed in the presence of an olefin polymerization catalyst which is a contact product of a solid catalyst component containing a titanium atom, a magnesium atom, a halogen atom, and an internal electron donating compound, an organolaumunum compound, and a first external electron donating compound, and a polypropylene part formed in the presence of the olefin polymerization catalyst and a second external electron donating compound.  As shown in the table in column 12, the olefin polymer has a molecular weight distribution Mw/Mn of 4.72 and melt flow rate of 44.7 g/10 min.  Reference is silent with regard to remaining polymer properties, however, in light of the fact that the olefin polymer of the prior art is prepared by substantially the same process and exhibits substantially the same molecular weight distribution and melt flow rate, which in turn govern claimed rheological properties, reasonable basis exists to believe that the olefin polymer of Miro et al. exhibits claimed features.  Since the PTO cannot perform experiments, the burden is shifted to the Applicants to establish an unobviousness difference.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        September 7, 2022